[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Manore, Slip Opinion No. 2019-Ohio-3846.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-3846
                     TOLEDO BAR ASSOCIATION v. MANORE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Toledo Bar Assn. v. Manore, Slip Opinion No.
                                   2019-Ohio-3846.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension, with the second year stayed on conditions.
  (No. 2019-0212—Submitted March 27, 2019—Decided September 25, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-035.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, John James Manore III, of Sylvania, Ohio, Attorney
Registration No. 0064070, was admitted to the practice of law in Ohio in 1994. On
February 2, 2018, we suspended him from the practice of law after he pleaded guilty
to one felony count of filing a false tax return in the United States District Court for
                            SUPREME COURT OF OHIO




the Northern District of Ohio. In re Manore, 152 Ohio St. 3d 1237, 2018-Ohio-413,
95 N.E.3d 410.
       {¶ 2} In a June 2018 complaint, relator, Toledo Bar Association, alleged
that the conduct underlying Manore’s criminal conviction violated Prof.Cond.R.
8.4(b) (prohibiting a lawyer from committing an illegal act that reflects adversely
on the lawyer’s honesty or trustworthiness) and 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).
       {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors. They also recommended that Manore be
suspended for two years with one year stayed and that he receive credit for the time
he has served under his interim felony suspension. After a panel of the Board of
Professional Conduct held a hearing, the board made findings of fact and
conclusions of law, and it recommends that we suspend Manore for two years, with
one year stayed on the conditions that he commit no further misconduct and remain
in compliance with the restitution order entered in his criminal case. The board
further recommends that upon reinstatement to the practice of law, Manore be
required to serve a one-year term of monitored probation.
       {¶ 4} We adopt the board’s findings and recommended sanction and
suspend Manore for two years, with the second year conditionally stayed.
                                   Misconduct
       {¶ 5} Manore practiced law for 14 years at two different law firms before
opening a solo practice in June 2008. In 2010, after receiving reports that Manore’s
wife had been making large cash deposits and withdrawals at a regional bank, the
Internal Revenue Service (“IRS”) launched an investigation. In March 2015,
Manore was indicted on three counts of filing false tax returns for underreporting
his income on his 2008, 2009, and 2010 tax returns.
       {¶ 6} In August 2017, Manore pleaded guilty to filing a false 2009 income-
tax return. On January 11, 2018, the court found Manore guilty of that offense,




                                         2
                                January Term, 2019




dismissed the remaining charges, and sentenced him to one year of probation. The
district court also ordered him to pay $42,472.58 to the IRS—$27,689 in unpaid
taxes for 2008, 2009, and 2010, plus $14,783.58 in interest and penalties. The court
acknowledged that at the time of Manore’s sentencing, he had already paid the
unpaid-taxes amount.
       {¶ 7} The parties stipulated and the board agreed that Manore committed an
illegal act that reflects adversely on his honesty and trustworthiness and engaged in
conduct involving dishonesty, fraud, deceit, or misrepresentation in violation of
Prof.Cond.R. 8.4(b) and (c).
                                      Sanction
       {¶ 8} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 9} The parties stipulated that three aggravating factors are present—
Manore acted with a dishonest or selfish motive, engaged in a pattern of
misconduct, and committed multiple offenses over a three-year period.              See
Gov.Bar R. V(13)(B)(2), (3), and (4). The board agreed and also found that Manore
did not accept full responsibility for his dishonest conduct, because he testified that
he failed to review his tax returns and take appropriate steps to ensure their
accuracy—as if to suggest that his crime was the result of disorganized
recordkeeping rather than a deliberate attempt to avoid paying his full tax
obligation. See Gov.Bar R. V(13)(B)(7). The board also expressed frustration that
in his testimony, Manore failed to clearly state his gross income and to explain the
large amount of cash—$5,000 to $6,000—that he gave to his wife each month.
       {¶ 10} As mitigating factors, the parties stipulated and the board agreed that
Manore has no prior discipline, had made full and free disclosure to the board and
demonstrated a cooperative attitude toward the disciplinary proceedings, had




                                          3
                             SUPREME COURT OF OHIO




presented multiple letters attesting to his professional competence and reputation
in the community, and had been criminally sanctioned for his conduct. See Gov.Bar
R. V(13)(C)(1), (4), (5), (6). The board also noted that Manore testified he had
implemented internal processes and procedures to prevent his misconduct from
recurring in the future. He has hired an accountant to prepare and file his tax returns
and an experienced staff member to assist him with his billing. He has also
implemented procedures to cross-check his accounting to ensure accuracy.
       {¶ 11} In considering the appropriate sanction for Manore’s misconduct,
the board examined two lines of cases in which we sanctioned attorneys for ethical
violations arising from their income-tax-related criminal conduct. In the first line
of cases, we imposed one-year suspensions—some stayed on conditions—on
attorneys convicted of misdemeanors for failing either to file federal income-tax
returns or to pay the taxes due for one or more years. See Lake Cty. Bar Assn. v.
Ezzone, 102 Ohio St. 3d 79, 2004-Ohio-1774, 806 N.E.2d 991 (one-year suspension
stayed on conditions, including a one-year period of monitored probation to verify
the attorney’s progress toward resolving his federal tax debt); Toledo Bar Assn. v.
Abood, 104 Ohio St. 3d 655, 2004-Ohio-7015, 821 N.E.2d 560 (one-year
suspension with six months conditionally stayed); Disciplinary Counsel v. Large,
122 Ohio St. 3d 35, 2009-Ohio-2022, 907 N.E.2d 1162 (one-year suspension with
no stay). And in the second line of cases, we imposed two-year or indefinite
suspensions on attorneys convicted of felonies for filing one or more false federal
income-tax returns; we also credited those attorneys for the time they had served
under related interim felony suspensions. See Disciplinary Counsel v. Lawrence,
147 Ohio St. 3d 315, 2016-Ohio-4605, 65 N.E.3d 711 (two-year suspension);
Disciplinary Counsel v. Jacobs, 140 Ohio St. 3d 2, 2014-Ohio-2137, 14 N.E.3d 984
(two-year suspension); Disciplinary Counsel v. Schuler, 138 Ohio St. 3d 346, 2014-
Ohio-1127, 6 N.E.3d 1173 (indefinite suspension).




                                          4
                                January Term, 2019




       {¶ 12} Of those cases, the board found our decisions in Lawrence and
Jacobs to be particularly instructive. Lawrence was convicted of three counts of
filing false income-tax returns in which he underreported his income to reduce his
income-tax obligation. As part of his sentence, he was ordered to make restitution
of $128,253.26 plus interest.
       {¶ 13} In a consent-to-discipline agreement, Lawrence stipulated that he
engaged in illegal conduct involving moral turpitude and engaged in conduct
involving dishonesty, fraud, deceit, or misrepresentation. The parties stipulated
that just one aggravating factor was present—that Lawrence had engaged in a
pattern of misconduct. Stipulated mitigating factors consisted of the absence of
prior discipline; Lawrence’s timely, good-faith effort to make restitution, which he
paid in full approximately five months after his convictions; his cooperative attitude
toward the proceedings; evidence of his good character and reputation; the
imposition of other penalties; and the absence of any harm to his clients. We
adopted the parties’ consent-to-discipline agreement and suspended Lawrence from
the practice of law for two years with no stay, crediting him for the time he had
served under his interim felony suspension, which had commenced nearly four
years before our decision.
       {¶ 14} Jacobs pled guilty to one count of making and subscribing false
income-tax returns for the years 2004 through 2007, resulting in unpaid taxes of
more than $75,000, which he paid in full on the day of his sentencing. Jacobs, 140
Ohio St. 3d 2, 2014-Ohio-2137, 14 N.E.3d 984.
       {¶ 15} In his disciplinary case, Jacobs stipulated that he engaged in illegal
conduct that involved moral turpitude, that adversely reflected on his honesty and
trustworthiness, and that involved dishonesty, fraud, deceit, or misrepresentation.
The parties stipulated that four mitigating factors were present—that Jacobs did not
have a prior disciplinary record, he had demonstrated a cooperative attitude toward
the proceedings, he had presented evidence of his good character and reputation,




                                          5
                            SUPREME COURT OF OHIO




and other sanctions and penalties had been imposed for his conduct. They also
stipulated that Jacobs had not committed his misconduct in his capacity as a lawyer
or caused harm to his clients. The board agreed and also found that he had made a
good-faith effort to pay restitution and acknowledged the wrongful nature of his
conduct. Just two aggravating factors were present—a dishonest or selfish motive
and a pattern of misconduct. We suspended Jacobs from the practice of law for two
years and credited him for the time he had served under his interim felony
suspension, which had been in effect for more than two years.
       {¶ 16} With these precedents in mind, the board recommends that we adopt
the parties’ stipulated sanction and impose a two-year suspension, with one year
stayed on the conditions that Manore engage in no further misconduct and remain
in compliance with the restitution order entered in his underlying criminal case. In
accord with the sanctions imposed in Lawrence and Jacobs, the board recommends
that we grant Manore credit for the time he has served under his February 2, 2018
interim felony suspension. In light of the fact that Manore has not yet made full
restitution to the IRS and in accord with the sanction we imposed in Ezzone, 102
Ohio St. 3d 79, 2004-Ohio-1774, 806 N.E.2d 991, at ¶ 7, the board recommends
that upon reinstatement to the practice of law, Manore be required to serve a one-
year period of probation, during which an attorney designated by relator would
monitor Manore’s operating and client-trust accounts and his compliance with
applicable tax laws and regulations.
       {¶ 17} On these facts, we find that Manore’s conduct violated Prof.Cond.R.
8.4(b) and (c). Having considered the aggravating and mitigating factors present
in this case and the sanctions we imposed in Lawrence, Jacobs, and Ezzone, we
agree that the board’s recommended sanction is appropriate.
       {¶ 18} Accordingly, John James Manore III is suspended from the practice
of law in Ohio for two years, with the second year stayed on the conditions that he
commit no further misconduct, demonstrate his compliance with the restitution




                                         6
                                January Term, 2019




order in his underlying criminal case at the time of his reinstatement to the practice
of law, and remain in compliance with that order during the stay. If Manore violates
any condition of the stay, the stay will be lifted and he will serve the entire two-
year suspension. Manore shall receive credit for the time he has served under the
interim felony suspension we imposed on February 2, 2018. Upon reinstatement
to the practice of law, he shall serve a one-year period of monitored probation in
accordance with Gov.Bar R. V(21) to be focused on the management of his
operating and client-trust accounts and his compliance with applicable tax laws and
regulations. Costs are taxed to Manore.
                                                              Judgment accordingly.
       FRENCH, DONNELLY, and STEWART, JJ., concur.
       O’CONNOR, C.J., and FISCHER, J., concur but would not grant credit for time
served under interim felony suspension.
       KENNEDY, J., concurs in part and dissents in part, with an opinion joined by
DEWINE, J.
                               _________________
       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 19} I agree with the majority’s determination that an actual suspension
of respondent, John James Manore III, is warranted to protect the public, and I
concur in the following part of the court’s order:


       John James Manore III is suspended from the practice of law in Ohio
       for two years, with the second year stayed on the conditions that he
       commit no further misconduct, demonstrate his compliance with the
       restitution order in his underlying criminal case at the time of his
       reinstatement to the practice of law, and remain in compliance with
       that order during the stay. If Manore violates any condition of the
       stay, the stay will be lifted and he will serve the entire two-year




                                          7
                             SUPREME COURT OF OHIO




        suspension. Manore shall receive credit for the time he has served
        under the interim felony suspension we imposed on February 2,
        2018. * * * Costs are taxed to Manore.


Majority opinion at ¶ 18.
        {¶ 20} I part ways with the majority, however, as to the imposition of a one-
year period of monitored probation “focused on the management of his operating
and client-trust accounts and his compliance with applicable tax laws and
regulations.” Id.
        {¶ 21} “Monitored probation is a valuable tool in Ohio’s discipline system;
it enables us to protect the public while educating the attorney and correcting the
underlying misconduct.” Disciplinary Counsel v. Halligan, __ Ohio St.3d __,
2019-Ohio-3748, __ N.E.3d __, ¶ 41 (Kennedy, J., concurring in part and dissenting
in part). Gov.Bar R. V(21)(A) and (B) provide that when monitored probation is
ordered, the relator shall “[s]upervise the term and conditions of probation” and
appoint an attorney to monitor the respondent’s compliance with the conditions of
probation.
        {¶ 22} Attorneys who serve on local grievance committees and who
volunteer to serve as monitors are called upon to do a great many other acts of
goodwill to improve the condition and public view of our legal system throughout
Ohio. In addition to their service on local grievance committees, the Rules of
Professional Conduct urge attorneys to engage in civic education to help the
citizens of their communities better understand the role of the justice system in their
lives, to participate in local, state, and national bar functions, and to perform pro
bono work. See Prof.Cond.R., Preamble [6]. Additionally, attorneys are often
asked to give back to their communities in charitable efforts. This is in addition to
the often demanding and time-consuming legal work they perform on behalf of
their clients.




                                          8
                                 January Term, 2019




       {¶ 23} Therefore, we should consider that attorneys who serve as monitors
are a precious finite resource. And we should be good stewards of that resource
and employ their services only when it is absolutely necessary: when the benefit of
a monitor’s service will educate the errant attorney and alleviate the underlying
misconduct, while protecting the public.
       {¶ 24} In my view, ordering a term of monitored probation in this case is
not a constructive use of this prized commodity. A term of monitored probation
will not benefit Manore, the bar, or the public.
       {¶ 25} Manore was indicted on three counts of filing false tax returns for
underreporting his income on his 2008, 2009, and 2010 income-tax returns. He
subsequently entered into a plea agreement with the government. In exchange for
Manore’s pleading guilty to filing a false 2009 tax return, the government agreed
to move to dismiss the remaining two counts. He was sentenced to serve one year
of probation and ordered to pay an unpaid tax amount of $42,472.58 to the Internal
Revenue Service (“IRS”).
       {¶ 26} The board expressly found and this court agrees that Manore’s
failure to file accurate tax returns did not result from “disorganized recordkeeping.”
Majority opinion at ¶ 9. Manore’s failure to file accurate tax returns resulted from
his “deliberate” act of failing to pay his full tax obligation—specifically, his failure
to declare as income large amounts of cash he gave to his wife each month. Id. It
was in fact his wife’s act of “making large cash deposits and withdrawals at a
regional bank” that caused the IRS to initiate an investigation. Id. at ¶ 5.
       {¶ 27} Because Manore’s criminal misconduct resulted from his willful and
intentional evasion of taxes by failing to “compl[y] with applicable tax laws and
regulations” [page 9, lines 14-18] and not from disorganized “management of his
operating and client-trust accounts,” id. at ¶ 18, there is nothing for a monitor to
supervise. A monitor’s review of Manore’s operating and client-trust accounts or
tax filings will not shepherd Manore or help facilitate his ethical practice of law. If




                                           9
                            SUPREME COURT OF OHIO




Manore intends to defraud the government again, by funneling large sums of cash
to his wife, he will be able to despite an order of monitored probation. The
likelihood that a monitor would be present to witness the transfer of cash from
husband to wife is infinitesimal. Manore already knows that failing to report large
sums of cash to the taxing authorities is improper, criminal, and a violation of the
Rules of Professional Conduct. There is no amount of monitoring that will educate
Manore, correct his behavior, or protect the public when he returns to the practice
of law. The only person who can help Manore become and remain a law-abiding
citizen is Manore, by refraining from violating the law.
       {¶ 28} Moreover, when the offending misconduct is tax evasion, our
precedent does not support ordering a term of monitored probation. We have
previously disciplined attorneys whose misconduct was limited to convictions for
violating federal tax laws. See Disciplinary Counsel v. Hillman, 145 Ohio St. 3d
489, 2016-Ohio-1172, 50 N.E.3d 539 (fully stayed one-year suspension for
misdemeanor conviction for willful failure to file a federal personal-income-tax
return); Disciplinary Counsel v. Smith, 128 Ohio St. 3d 390, 2011-Ohio-957, 944
N.E.2d 1166, reinstatement granted, 133 Ohio St. 3d 1224, 2012-Ohio-4663, 977
N.E.2d 659 (indefinite suspension for felony convictions for failing to accurately
report income, conspiring to defraud the IRS, and corruptly endeavoring to obstruct
and impede the ensuing IRS investigation); Disciplinary Counsel v. Jacobs, 140
Ohio St. 3d 2, 2014-Ohio-2137, 14 N.E.3d 984, reinstatement granted, 141 Ohio
St.3d 1254, 2015-Ohio-80, 24 N.E.3d 1174 (two-year suspension for felony
conviction for filing false tax returns); Disciplinary Counsel v. Large, 122 Ohio
St.3d 35, 2009-Ohio-2022, 907 N.E.2d 1162, reinstatement granted, 128 Ohio
St.3d 1202, 2011-Ohio-1081, 943 N.E.2d 568 (one-year suspension for
misdemeanor convictions for willfully failing to file personal-income-tax returns).
In none of these cases did we order a term of monitored probation. There is no




                                        10
                              January Term, 2019




compelling or striking facet of Manore’s misconduct here that warrants deviating
from our precedent.
       {¶ 29} Therefore, I dissent from the imposition of a one-year period of
monitored probation focused on the management of operating and client-trust
accounts and compliance with applicable tax laws and regulations.
       DEWINE, J., concurs in the foregoing opinion.
                             _________________
       Robison, Curphey & O’Connell and W. David Arnold; Karen A. Novak;
and Joseph P. Dawson, Bar Counsel, for relator.
       Coughlan Law Firm, L.L.C., and Jonathan E. Coughlan, for respondent.
                             _________________




                                       11